Citation Nr: 9915871	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 27, 1967, to 
March 26, 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1993, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's petition to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran subsequently 
perfected an appeal of that decision.

The Board remanded this claim in May 1998 so that hearing 
before a member of the Board sitting at the RO could be 
scheduled.  Such a hearing was scheduled, but the veteran 
failed to report.  Accordingly, the RO has complied with the 
terms of the remand, and this claim is properly back before 
the Board for consideration.


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for an acquired psychiatric disorder 
was denied by the RO in an April 1979 decision, from which 
the veteran did not perfect an appeal.

2.  The evidence received subsequent to April 1979 either 
presents information which was already of record in April 
1979, information which does not bear directly and 
substantially upon the issue of service connection, or 
information that when reviewed in conjunction with the 
evidence that had been previously submitted it is not 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1979 decision, wherein the veteran's 
petition to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder was denied, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).

2.  The evidence received subsequent to the April 1979 
decision is not new and material, and does not serve to 
reopen the veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was denied in a January 1971 
Board decision.  The veteran submitted a petition to reopen 
this claim in March 1979, and the RO denied this petition in 
an April 1979 decision, from which the veteran did not 
perfect an appeal.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court of Appeals of Veterans Claims has 
held that, the first determination is whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim it must be 
determined whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, evaluation of the 
merits of the claim must occur but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In the present case, the evidence of record prior to April 
1979 included the veteran's service medical records.  These 
records reveal that at induction in November 1967 the veteran 
reported being recently treated for a neuropsychiatric 
disorder.  He was determined to be fit for service by the 
examiner.  Approximately 3 to 4 weeks into service, the 
veteran went absent without leave (AWOL) and upon being found 
was hospitalized for psychiatric problems, being ultimately 
diagnosed with anxiety reaction, chronic, severe.  During his 
hospitalization he reported dropping out or being thrown out 
of university 3 times due to his nervousness, and stated that 
he spent a lot of time lying around being depressed.  The 
Medical Evaluation Board (MEB) which included the doctor who 
evaluated the veteran during his hospitalization, concluded 
that the veteran had anxiety reaction that existed prior to 
service and was not aggravated therein.  He was given a 
medical discharge in March 1968, approximately four months 
after entry.  

Also of record are documents filed in connection with the 
veteran's post-service claim for service-connected benefits 
for his psychiatric disorder.  A June 1968 VA compensation 
examination report notes that the veteran suffers from 
schizophrenic reaction, chronic, which is a natural 
manifestation of his earlier anxiety reaction.  Subsequent to 
the Board's 1971 decision denying the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the veteran submitted two statements from private 
doctors.  One doctor, from the Health Center of Sabana 
Grande, stated that he had been treating the veteran since 
1965 with some frequency for anxiety and tension.  The second 
doctor, Dr. Cordero, stated that he had treated the veteran 
since 1967 because he suffers from a nervous disorder with 
symptoms of anxiety and depression.  The RO denied a petition 
to reopen based on this evidence in April 1979, which stands 
as the last final decision on the veteran's claim.  

Subsequent to the April 1979 decision, in June 1992, the 
veteran filed to reopen his claim asserting that he did not 
have a nervous condition prior to entering service.  In 
conjunction with his claim a May 1988 psychiatric evaluation 
was submitted showing a current diagnosis of chronic residual 
schizophrenia, but with no mention of onset.  Also of record 
are copies of the evidence used as the basis for the Social 
Security Administration's (SSA) 1991 award of disability 
benefits to the veteran.  These include statements from the 
veteran averring disability since February 1980, statements 
from a private doctor confirming treatment of the veteran for 
a psychiatric condition since February 1980, current 
outpatient treatment records showing recent treatment for a 
psychiatric condition, and several psychiatric assessments 
and evaluations of the veteran which fail to discuss onset or 
anything beyond the current status of his disability.  Also 
included in this evidence are statements by the veteran's 
neighbor and father.  The neighbor asserts that the veteran 
does not leave the house, and his father asserts that the 
veteran has been ill since before February 1980, but not as 
severely.  

Thus, much of the evidence submitted in connection with the 
petition to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder shows that the veteran 
continues to suffer from such a disorder.  Evidence that the 
veteran had an acquired psychiatric disorder was of record 
when the claim for service connection for such a disorder was 
last denied.  Therefore, that evidence is not new.  Evidence 
that tends to show the veteran's current symptoms or the 
current severity of his psychiatric disorder does not bear 
directly and substantially upon the issue of whether such a 
disorder had its onset in service or existed prior to service 
and was aggravated by service.   

In addition to the SSA records, the veteran submitted two lay 
statements, one from his sister in law, and one from a person 
who has known him for 50 years.  His sister in law, who 
states that she knew the veteran in high school and 
university, states that prior to service he was an 
enthusiastic and friendly fellow and that he did not change 
until after service.  His friend. W. Vega, asserts that when 
he knew the veteran he was well-adjusted, intelligent and 
capable, but that after discharge he was depressed and shaky.

Those lay statements constitute new evidence, in that they 
were not previously submitted and are not cumulative of 
evidence of record when the claim was last denied.  
Additionally, such evidence is material in that it tends to 
relate to the issue at hand, his claim of entitlement to 
service connection for an acquired psychiatric disorder.  
However, when considered in connection with the record as a 
whole, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence consists of lay statements essentially discussing 
their observations of the veteran's behavior prior to and 
after service.  Presuming them to be credible, the mere fact 
that two lay persons did not observe changes in the veteran's 
behavior or certain symptoms until after his discharge is not 
significant enough reason to warrant reopening his claim, 
especially in light of the medical evidence of pre-service 
treatment for a nervous disorder, and the veteran's 
statements contemporaneous with service that he was having 
neuropsychiatric problems prior to entry into service.  
Accordingly, the veteran's petition to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder is denied.


ORDER

The appeal is denied. 

		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 

